


Exhibit 10.2
AOL INC.
SEGMENT PERFORMANCE SHARE UNITS (“SPSUs”)
UNDER THE AOL INC. 2010 STOCK INCENTIVE PLAN
SPSU TERMS AND CONDITIONS
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2015
These Segment Performance Share Unit Terms and Conditions, as amended from time
to time (“Terms and Conditions”), apply to the award of SPSUs (each an “SPSU
Award”) granted under the AOL Inc. 2010 Stock Incentive Plan, as amended from
time to time (the “Plan”). An SPSU Award shall be deemed to be an “Other
Stock-Based Award” granted pursuant to Section 9 of the Plan. An SPSU Award is
intended to satisfy the applicable provisions of Section 162(m) of the Code with
respect to an SPSU Award granted to a Covered Employee. Each SPSU Award is
subject to these Terms and Conditions and the terms, definitions and provisions
of the Plan and applicable Notice of Grant and SPSU Award Agreement. Capitalized
terms that are used in these Terms and Conditions, but are not defined, shall
have the meanings ascribed to them in the Plan or the applicable SPSU Award
Agreement.
1.
Certain Defined Terms.

(a)    “ABP” means the AOL Inc. Annual Bonus Plan established annually that
provides participants with the opportunity to receive cash incentives based upon
annual performance, as such plan may be amended from time to time.
(b)    “Covered Employee” means any Participant who is (or who may be reasonably
be expected to become) a “covered employee” within the meaning of Section
162(m).
(c)    “Employee” means any employee of the Company or one of its Affiliates,
whether such employee is so employed at the time these Terms and Conditions are
adopted or becomes so employed subsequent to their adoption.
(d)    “Participant” means an Employee who has been granted an SPSU Award under
the Plan which remains outstanding.
(e)    “Plan” means the AOL Inc. 2010 Stock Incentive Plan, as amended from time
to time.
(f)    “Section 162(m)” shall mean Section 162(m) of the Code, or any successor
provision, and applicable Treasury Regulations and other applicable guidance
thereunder.




--------------------------------------------------------------------------------




(g)    “SPSU” means one notional unit equal in value to one Share, payable in
cash or Shares in accordance with the provisions of these Terms and Conditions,
the Plan and the applicable Notice of Grant and SPSU Award Agreement.
(h)    “SPSU Award” means an award of SPSUs in respect of a performance period
awarded to a Participant in accordance with the Plan, these Terms and Conditions
and the terms of the Notice of Grant and SPSU Award Agreement relating to such
SPSU Award.
(i)    “SPSU Award Agreement” means the written agreement evidencing an SPSU
Award granted under the Plan pursuant to these Terms and Conditions. Each SPSU
Award Agreement shall be subject to these Terms and Conditions and the Plan and
any other terms and conditions (not inconsistent with the Plan) determined by
the Committee.
2.
Eligibility and Participation

(a)    Any Employee of the Company or one of its Affiliates shall be eligible to
be granted SPSU Awards under the Plan. The Committee in its sole discretion
shall select Employees eligible to receive SPSU Awards.
(b)    A Participant shall not be entitled to participate and shall cease
participation in any other cash incentive plan or program of the Company or an
Affiliate with respect to any performance period beginning on or after January
1, 2013 (other than the ABP, the Company’s Annual Incentive Plan for Executive
Officers and the Plan), including but not limited to sales incentive bonus
plans, performance programs, and revenue or other performance plans, except as
the Committee may otherwise provide in the terms of a Participant’s SPSU Award.
In the event of a conflict between these Terms and Conditions and any plan or
program of the Company or an Affiliate or a Participant’s employment agreement
or offer letter with the Company, these Terms and Conditions will control.
3.
Administration

(a)    The Committee shall have the full power and authority to make, and
establish the terms and conditions of, any SPSU Award, consistent with the
provisions of the Plan and these Terms and Conditions. The Committee is
authorized to interpret these Terms and Conditions, to establish, amend and
rescind any rules and regulations relating to these Terms and Conditions, and to
make any other determinations that it deems necessary or desirable for the
administration of the SPSU Awards, and may delegate such authority, as it deems
appropriate, consistent with the provisions of the Plan. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan, these Terms and Conditions or in any SPSU Award Agreement or Notice of
Grant in the manner and to the extent it shall deem necessary or appropriate,
consistent with the terms of the Plan. Any decision of the Committee in the
interpretation and administration of these Terms and Conditions, as described
herein, shall lie within its sole and absolute discretion and shall be final,
conclusive and binding on all parties concerned (including, but not limited to,
Participants and their beneficiaries or successors).

2

--------------------------------------------------------------------------------




(b)    Pursuant to the Plan, the Committee has delegated its administrative
authority with respect to SPSU Awards granted to Participants other than Covered
Employees concurrently to the Company’s Chief Executive Officer, subject to the
terms, conditions, limitations and guidelines as the Committee may establish in
its sole discretion from time to time. References to the Committee shall mean
the Chief Executive Officer if he is working within the scope of such delegated
authority. Such delegation of authority shall not restrict the Committee from
taking action regarding any matter within the scope of such delegation. Any SPSU
Awards to Covered Employees will be granted, administered, and interpreted
exclusively by the Committee. The Committee may not delegate its powers and
duties with respect to the SPSU Awards in a manner as would cause the Plan or
these Terms and Conditions not to comply with the requirements of Section
162(m).
4.
SPSU Awards

(a)    The Committee is hereby authorized to grant SPSU Awards subject to the
terms of these Terms and Conditions and the Plan. The Committee shall determine,
in its sole discretion, the number of SPSUs subject to any SPSU Award and may
impose such conditions on the grant of SPSU Awards as it deems appropriate. Each
SPSU Award will be evidenced by a Notice of Grant and an SPSU Award Agreement.
The Notice of Grant shall specify the number of SPSUs subject to the SPSU Award.
(b)    An SPSU Award shall confer on the holder thereof the right to receive
payments, in whole or in part, upon the achievement of one or more performance
goals during such performance periods as the Committee may establish. The
performance goals to be achieved during any performance period, the length of
any performance period and any other terms and conditions of any SPSU Award
shall be determined by the Committee. Except as provided in Section 4(c) below,
the Committee, or its delegate, may, in its discretion, reduce or increase the
amount of a payout achieved and otherwise to be paid in connection with an SPSU
Award. The Committee may establish different performance periods or different
performance goals for each Participant.
(c)    SPSU Awards that are granted to Covered Employees and that are intended
to be “qualified performance-based compensation” within the meaning of Section
162(m), to the extent required by Section 162(m), shall be conditioned solely on
the achievement of one or more objective performance goals established by the
Committee within the time prescribed by Section 162(m), and shall otherwise
comply with the requirements of Section 162(m), as described below.
(i)    Timing of Designations; Setting of Performance Goals. For each SPSU Award
intended to be “qualified performance-based compensation,” the Committee shall,
not later than 90 days after the beginning of each performance period, (i)
designate all Participants that are Covered Employees for such performance
period and (ii) establish in writing the objective performance goals based on
one or more of the performance criteria listed in Section 9(b) of the Plan;
provided, however, that, with respect to such performance goals, the outcome is
substantially uncertain at the time the Committee actually establishes each
performance goal.

3

--------------------------------------------------------------------------------




(ii)    Certification. Following the close of each performance period and prior
to the vesting or payment of any amount to a Participant with respect to an SPSU
Award, the Committee shall certify in writing as to the attainment of all
factors upon which any payments to a Participant for that performance period are
to be based.
(iii)    Payment of SPSU Awards. The Committee may, in its discretion, reduce
the amount of a payout achieved and otherwise to be paid in connection with an
SPSU Award intended to be “qualified performance-based compensation” under
Section 162(m), but may not exercise discretion to increase such amount.
5.
Adjustments to Performance Goals



The Committee may adjust the performance goals following the grant of an SPSU
Award for any reason, including to reflect a change in corporate capitalization
(such as a stock split or stock dividend) or a corporate transaction (such as a
merger, consolidation, separation, reorganization or partial or complete
liquidation), or to reflect equitably the occurrence of any extraordinary event,
any change in applicable accounting rules or principles, any change in the
Company’s method of accounting, any change in applicable law, or change due to
any merger, consolidation, acquisition, reorganization, stock split, stock
dividend, combination of shares or other changes in the Company’s corporate
structure or shares, or any other change of a similar nature. The Committee
shall make the foregoing adjustments with respect to a Covered Employee’s SPSU
Awards in a manner that the Committee deems appropriate on account of the
occurrence of one of the events listed in this Section 5 in order to avoid the
dilution or enlargement of a Participant’s rights under such SPSU Award,
provided that the adjustment(s) otherwise conform to the requirements of Section
162(m) to preserve the treatment of such SPSU Award as “performance-based
compensation” within the meaning of Section 162(m).
6.
Acknowledgement of Award

A Participant will not be entitled to any SPSU Award or any benefit of the Plan
unless the Participant acknowledges and agrees to be bound by these Terms and
Conditions, the Plan and the terms of the Notice of Grant and SPSU Award
Agreement. By executing the Notice of Grant, each Participant shall be deemed
conclusively to have agreed with and consented to these Terms and Conditions and
the terms of the Plan, the Notice of Grant and the SPSU Award Agreement.
7.
Settlement of SPSU Awards

(a)    The SPSU Award Agreement relating to an SPSU Award (i) shall specify
whether such award may be settled in Shares or cash, or a combination thereof
and (ii) may specify whether the holder thereof shall be entitled to receive
dividend equivalents and/or share in other distributions to the Company’s
stockholders with respect to the number of SPSUs subject to such SPSU Award.
(b)    If an SPSU Award is settled in Shares, such Shares shall be issued in
accordance with the Plan and shall reduce the Share Authorization as provided in
Section 3 of the Plan.

4

--------------------------------------------------------------------------------




SPSU Awards settled in cash shall not reduce the Share Authorization. No
fractional Shares may be issued in whole or partial settlement of an SPSU Award.
8.
Restrictions on Benefits.

(a)    Each Participant acknowledges that a Participant’s continued employment
with the Company and its Affiliates and a grant of an SPSU Award are sufficient
consideration for the restrictions imposed upon a Participant by this Section 8
and provide benefits to which the Participant would not otherwise be entitled to
enjoy.
(b)    In consideration of benefits described in these Terms and Conditions and
in the Notice of Grant and SPSU Award Agreement evidencing an SPSU Award, and in
recognition that a Participant, as a result of employment with the Company, has
had or will have access to and gain knowledge of highly confidential or
proprietary information or trade secrets pertaining to the Company, each
Participant agrees, as a material condition to the receipt of benefits described
in these Terms and Conditions and in the Notice of Grant and SPSU Award
Agreement evidencing an SPSU Award and for purposes of satisfying all the
conditions for becoming entitled to enjoy the benefits described herein, to
abide by the Participant’s Confidentiality and Invention Assignment Agreement or
Confidentiality, Non-Competition and Proprietary Rights Agreement, as
applicable, the Company’s Standards of Business Conduct, and any confidentiality
agreement, employment agreement or offer letter between the Company or any of
its Affiliates and the Participant. In addition, each Participant agrees that
while a Participant is employed by the Company and for twelve (12) months
following termination of his/her employment for any reason, a Participant shall
not, directly or indirectly, except as a shareholder holding less than a one
percent (1%) interest in a corporation whose shares are traded on a national
securities exchange, participate in the ownership, control, or management of, or
perform any services for or be employed by (i) Time Warner, Inc., Yahoo!, Inc.,
The Walt Disney Company, including its Maker Studios, Inc. subsidiary, Google,
Inc., including its YouTube subsidiary, Microsoft Corporation, IAC/Interactive
Corp., Facebook, Inc., Amazon.com Inc., Pinterest Inc., Conversant, Inc.,
LinkedIn Corporation, and Twitter Inc., or any of their respective subsidiaries,
affiliates or successors, or (ii) without the written consent of the Chief
Executive Officer or the General Counsel of the Company, any entity that engages
in any line of business that is substantially the same as any line of business
which the Company engages in, conducts or, to Participant’s knowledge, has
definitive plans to engage in or conduct, and has not ceased to engage in or
conduct, or any of their respective subsidiaries, affiliates or successors, but
only in those geographic areas in which the Company is then engaged, or has
definitive plans to engage, in the conduct of such line of business (any such
entity identified by this subsection (ii) is a “Competitive Entity”).
Notwithstanding the preceding, in order to be considered a Competitive Entity,
the entity must derive fifty percent (50%) or more of its total annual revenues
from substantially similar products and services offered by the Company.
(c)    Remedies for Breach of These Covenants.
(i)    Each Participant agrees that if the Company determines a Participant has
violated any provisions of Section 8(b), then the Participant’s right to the
payment under the terms of the SPSU Award shall not have been earned since the
Participant will not

5

--------------------------------------------------------------------------------




have satisfied all of the conditions for becoming entitled to enjoy the benefits
provided under the SPSU Award and the SPSU Award, whether or not characterized
as otherwise “earned” and/or “vested” or not, will be immediately terminated and
cancelled, and the Participant shall immediately return to the Company the
Company Shares equal to the number of Shares delivered in settlement of such
vested SPSUs if such SPSUs were settled in Shares or Participant shall pay cash
equal to the value of cash paid to Participant in settlement of such vested
SPSUs if such payment was made in cash.
(ii)    Each Participant acknowledges and agrees that any breach of a
Participant’s obligations in Section 8(b) will cause irreparable harm to the
Company and that in the event of such breach, the Company shall have, in
additional to monetary damages and other remedies at law, the right to an
injunction, specific performance and other equitable relief to prevent
violations of a Participant’s obligations hereunder to the fullest extent not
prohibited by law.
(d)    Enforceability of These Covenants.
(i)    Each Participant acknowledges that the services to be performed by the
Participant pursuant to their employment with the Company are of a special,
unique, unusual, extraordinary and intellectual character. Each Participant
further acknowledges that the business of the Company is international in scope,
that its products and services are marketed throughout the world, that the
Company competes in nearly all of its business activities with other entities
that are or could be located in nearly any part of the world and that the nature
of a Participant’s services, position and expertise are such that a Participant
is capable of competing with the Company from nearly any location in the world.
(ii)    Each Participant acknowledges that the geographic boundaries, scope of
prohibited activities, and time duration of the preceding paragraphs are
reasonable in nature and are no broader than are necessary to maintain the
confidential information, trade secrets and the goodwill of the Company and to
protect the other legitimate business interests of the Company and are not
unduly restrictive on a Participant. Each Participant acknowledges that the
covenants contained in this Section 8 shall be deemed to be a series of separate
covenants and agreements, one for each and every county or political subdivision
of each applicable state of the United States and each country of the world.
(iii)    It is the desire and intent of each Participant and the Company that
the provisions of this Section 8 be enforced to the fullest extent permissible
under the governing laws and public policies of the State of New York, and to
the extent applicable, each jurisdiction in which enforcement is sought.
Accordingly, if any provision of these Terms and Conditions or any provision
deemed to be included herein shall be adjudicated to be invalid or
unenforceable, such provision, without any action on the part of a Participant
or the Company, shall be deemed amended to delete or to modify (including,
without limitation, a reduction in duration, geographical area or prohibited
business activities) the portion adjudicated to be invalid or unenforceable,
such deletion or

6

--------------------------------------------------------------------------------




modification to apply only with respect to the operation of such provision in
the particular jurisdiction in which such adjudication is made, and such
deletion or modification to be made only to the extent necessary to cause the
provision as amended to be valid and enforceable.
9.
Rights with Respect to SPSUs

    
The SPSU Award and the SPSUs granted thereunder do not and shall not give a
Participant any of the rights and privileges of a stockholder. A Participant’s
rights with respect to the SPSU Award or the SPSUs granted thereunder remain
forfeitable at all times prior to the date on which such rights become vested
and fully earned and unrestricted in accordance with these Terms and Conditions,
the Plan and the terms of the applicable Notice of Grant and SPSU Award
Agreement.
10.
Forfeiture of SPSU Awards and Recoupment of Gains

    
All SPSU Awards shall be subject to forfeiture or other penalties pursuant to
the Company’s Clawback Policy, as amended from time to time, and such forfeiture
and/or penalty conditions or provisions as determined by the Committee and set
forth in the applicable Award Agreement.
11.
Successors and Assigns

The Terms and Conditions shall be binding on all successors and assigns of the
Company and a Participant, including without limitation, the estate of such
Participant and the executor, administrator or trustee of such estate, or any
receiver or trustee in bankruptcy or representative of the Participant’s
creditors.
12.
Amendment or Termination

The Committee may amend, alter, suspend, discontinue or terminate these Terms
and Conditions at any time, consistent with the provisions of the Plan. The
Committee may amend, alter, suspend, discontinue or terminate any outstanding
SPSU Award, prospectively or retroactively, but no such action may materially
adversely affect the rights of the holder of such Award without the consent of
the Participant or holder or beneficiary thereof.
13.
Interpretations



These Terms and Conditions are subject in all respects to the terms of the Plan.
In the event that any provision of these Terms and Conditions is inconsistent
with the terms of the Plan, the terms of the Plan shall govern. Any question
concerning administration or interpretation arising under these Terms and
Conditions shall be determined by the Committee or its delegate, and such
determination shall be final and conclusive upon all parties in interest.
14.
Choice of Law


7

--------------------------------------------------------------------------------




These Terms and Conditions and any Notice of Grant and SPSU Award Agreement
evidencing an SPSU Award shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely in New York without regard to the principles of
conflicts of law. Each Participant consents to personal jurisdiction in the
state and federal courts of the State of New York in any proceeding concerning
an SPSU Award. Any and all disputes between a Participant and the Company or any
Affiliate relating to an SPSU Award shall be brought only in a state or federal
court of competent jurisdiction sitting in Manhattan, New York.
15.
Section 409A Compliance



The payments hereunder in settlement of the SPSU Awards are intended to be
exempt from the provisions of Section 409A of the Code, as all such payments
will be made no later than the 15th day of the third month after the later of
(i) the first calendar year in which the Participant’s right to the payment is
no longer subject to a substantial risk of forfeiture or (ii) the first taxable
year of the Company in which the Participant’s right to payment is no longer
subject to a substantial risk of forfeiture. Notwithstanding the foregoing, none
of the Company, its Affiliates, or any of their officers, directors, employees
or representatives shall be liable to the Participant for any interest, taxes or
penalties resulting from non-compliance with Section 409A of the Code.

8